Borden, J.,
concurring. I agree with the majority. I write separately, however, to express my view that it is clear from this record that, had an objection been interposed at trial, the state’s response would have been based solely on the excited utterance exception to the hearsay rule; the. constancy of accusation exception was plainly inapplicable because the victim had not yet testified and, in fact, never testified in the case. Thus, the defendant’s entire argument on appeal regarding constancy of accusation constitutes the classic “straw man.” Not only did he not object at trial; he claims error *463on appeal on the basis of an argument that has no roots whatsoever in the record. This does not even amount to a minimal pass at compliance with the requirements of Evans review.